DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in fig. 3, reference numeral 18 is an unlabeled rectangular box. The drawings should be provided with suitable descriptive legends. See: 37 CFR 1.84 (n) and (o). 
The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr (2013/0158444) in view of Dalley (2019/0105777).
With respect to claim 1, Herr discloses an exoskeleton device (wearable device; [0006], lines 1-3), comprising a control unit (20, fig 1) supporting a first actuator (22, fig 1; 52, fig 3) and a power supply (Herr does not explicitly disclose a power supply but one of ordinary skill in the art would know the device would inherently have a power supply to actuate the wearable device); a first hinged assembly (24, fig 1; 54, fig 4B) having a rotatable joint (see fig 4D and [0046], lines 1-6) coupled with a first transmission assembly (56/58/60, fig 3 illustrates the whole assembly) having a first extension cable (60, fig 3; note the cables extend based on rotation of 54) and a first contraction cable (other 60, fig 3; note the cables contract based on rotation of 54) actuated by the first actuator (see [0043], lines 1-6); a sensor (strain gauge; 84, fig 4B) positioned proximate to the joint and configured to acquire data (see [0045], lines 3-6) to monitor at least one performance metric (force); but lacks a feedback modality. 
However, Dalley teaches an exoskeleton device (10, fig 1) with a feedback modality (electronic indicators; 40, fig 14) configured to provide a first notification (see fig 17) if the performance metric exceeds a predefined threshold  and a second notification (see fig 17) if the performance metric does not exceed the predefined threshold (note, each state of the exoskeleton is indicated by a threshold of the sensor receiving the information therefore one threshold is met or not met and the electronic visual indicators determine which alert to display as seen in fig 17, [0076], lines 1-12). And if there is any question that Herr discloses a power supply, Dalley teaches a power supply (111, fig 6) with the control unit (20, fig 14; see [0066], lines 1-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton device of Herr to include a feedback modality and corresponding communication electronics as taught by Dalley so as to provide the user with alerts with respect to issues as to which the user can take a corrective action or other prescribed measure (see [0014], lines 11-13 of Dalley).
With respect to claim 2, the modified Herr shows a transceiver (antenna; 33, fig 14 of Dalley) operably coupled with the control unit (coupled to 20 in fig 14 of Dalley; would be connected to 20, fig 1 of Herr after modification) and configured to wirelessly communicate with the feedback modality (see [0066], lines 8-12 and [0070], lines 1-2 of Dalley).
With respect to claim 3, the modified Herr shows the transceiver communicates with a remote electronic device (external mobile communication device; see [0066], lines 8-12 of Dalley) through a network (wireless interface; [0066], lines 13-16 of Dalley).
With respect to claim 4, the modified Herr shows a second hinged assembly (see fig 6 cables on left and right side of the user; [0048], lines 7-12 of Herr), wherein the first hinged assembly is configured to at least partially encompass a first limb of a user (right side leg of the user; knee, hip, or ankle joint fig 6 of Herr) and the second hinged assembly is configured to at least partially encompass a second limb of the user (left side leg of the user; knee, hip, or ankle joint).
With respect to claim 5, the modified Herr shows the first hinged assembly is generally aligned with a right ankle joint axis (collinear with the ankle joint, one 60 is on the right side of the user’s leg) and the second hinged assembly is generally aligned with a left ankle joint axis (collinear with the ankle joint, the other 60 is on the left side of the user’s leg).
With respect to claim 6, the modified Herr shows a second hinged assembly (36, fig 2), wherein the first (redefined as 34 in fig 2 of Herr) and second hinged assemblies are both disposed on a common limb (both not the user’s right leg) of a user.
With respect to claim 7, the modified Herr shows the second hinged assembly is actuated by a second actuator (46, fig 2 of Herr) in the control unit and a second transmission assembly (48, fig 2 of Herr) that is operably coupled with the second hinged assembly and the second actuator (see [0041], lines 6-8 of Herr).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobsen (2011/0213599), Hsiao-Wecksler (2012/0289870), Dar (2012/0330395), Smith (2013/0289452), Roh (2017/0119613), Nagata (2017/0273853), Lee (2018/0116851), Zistatsis (2018/0161188), Dalley (2019/0105215), LaChappelle (10,561,564), Matthew (10,729,610), and Mooney (2021/0369536) are cited to show additional exoskeleton devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785